Order, entered January 21, 1963, denying plaintiff’s motion for reconsideration of an order revoking his preference under former subdivision 5 of rule V of the New York County Supreme Court Trial Term Rules, now Special Rule of the Appellate Division, First Department, regulating the granting of preferences in actions for personal injuries, effective March 1, 1962, unanimously reversed, on the law and on the facts, without costs, and the motion granted. A preference once granted should not be revoked unless facts elicited at a pretrial conference satisfactorily show that the preference should not be continued and a record is made at the conference of the facts upon which the Justice relied in revoking the preference. There is no such record before us in this case. {Lee v. Lehrer, 3 A D 2d 702.) In the circumstances it was an unwise exercise of discretion to deny the motion for reconsideration. {Bulahian v. City of New York, 19 A D 2d 522.) Concur — Botein, P. J., McNally, Stevens, Eager and Steuer, JJ.